
	

113 HR 5065 IH: Safeguarding America’s Future and Environment Act
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5065
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Cartwright (for himself, Mr. Connolly, Mr. Grijalva, Mr. Honda, Ms. Lee of California, Mr. Lowenthal, Mr. Moran, Ms. Norton, Mr. Pocan, Mr. Huffman, Mr. Walz, and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish an integrated Federal program to respond to ongoing and expected impacts of extreme
			 weather and climate change by protecting, restoring, and conserving the
			 natural resources of the United States, and to maximize government
			 efficiency and reduce costs, in cooperation with State, local, and tribal
			 governments and other entities.
	
	
		1.Short titleThis Act may be cited as the Safeguarding America’s Future and Environment Act or the SAFE Act.
		2.Findings, purposes, and policy
			(a)FindingsCongress finds that—
				(1)natural resources provide significant benefits to the people and economy of the United States,
			 including—
					(A)abundant clean water supplies;
					(B)flood and coastal storm protection;
					(C)clean air;
					(D)a source for food, fiber, medicines, and pollination of the crops and other plants of the United
			 States;
					(E)outdoor recreation, which is a source of jobs and economic stimulus;
					(F)hunting and fishing opportunities and support of subsistence communities;
					(G)scientific research and education; and
					(H)world-class tourism destinations that support local economies;
					(2)the United States Geological Survey, National Oceanic and Atmospheric Administration, National
			 Aeronautics and Space Administration, and other agencies within the United
			 States Global Change Research Program have observed that the natural
			 resources of the United States are facing increasing impacts from extreme
			 weather and climate change, including—
					(A)more frequent and severe droughts and heatwaves;
					(B)more frequent and severe storms and floods;
					(C)more frequent and severe wildfires;
					(D)more frequent and severe outbreaks of forest pests and invasive species;
					(E)flooding and erosion of coastal areas due to rising sea levels;
					(F)melting glaciers and sea ice;
					(G)thawing permafrost;
					(H)shifting fish, wildlife, and plant population ranges;
					(I)disruptive shifts in the timing of fish, wildlife, and plant natural history cycles, such as
			 blooming, breeding, and seasonal migrations; and
					(J)ocean acidification; and
					(3)the Federal Government should provide leadership in preparing for and responding to the impacts
			 described in paragraph (2) to ensure that present and future generations
			 continue to receive the benefits of the abundant and diverse natural
			 resources of the United States.
				(b)PurposesThe purpose of this Act is to establish an integrated Federal program—
				(1)to respond to ongoing and expected impacts of extreme weather and climate change by protecting,
			 restoring, and conserving the natural resources of the United States; and
				(2)to maximize government efficiency and reduce costs, in cooperation with State, local, and tribal
			 governments and other entities.
				(c)Natural resources climate change adaptation policyIt is the policy of the Federal Government, in cooperation with State and local governments, Indian
			 tribes, and other interested stakeholders to evaluate and reduce the
			 increased risks and vulnerabilities associated with future extreme weather
			 events and other climate impacts in carrying out the respective missions
			 of those entities and to use all practicable means to protect, restore,
			 and conserve natural resources so that natural resources—
				(1)become more resilient, adapt to, and withstand the ongoing and expected impacts of extreme weather
			 and climate change; and
				(2)can continue safeguarding the communities in, and sustaining the economy of, the United States.
				3.DefinitionsIn this Act:
			(1)BoardThe term Board means the Science Advisory Board established under section 6(b)(1).
			(2)CenterThe term Center means the National Climate Change and Wildlife Science Center established under section 6(a)(1).
			(3)CorridorsThe term corridors means areas that—
				(A)provide connectivity, over different time scales, of landscapes, habitats or potential habitats,
			 and ecological processes; and
				(B)facilitate terrestrial, marine, estuarine, and freshwater fish, wildlife, or plant movement that is
			 necessary—
					(i)for migration, gene flow, or dispersal; or
					(ii)to respond to the ongoing and expected impacts of climate change (including, where applicable,
			 ocean acidification, drought, flooding, and wildfire).
					(4)Ecological processesThe term ecological processes means biological, chemical, or physical interaction between the biotic and abiotic components of
			 an ecosystem, including—
				(A)nutrient cycling;
				(B)pollination;
				(C)predator-prey relationships;
				(D)soil formation;
				(E)gene flow;
				(F)disease epizootiology;
				(G)larval dispersal and settlement;
				(H)hydrological cycling;
				(I)decomposition; and
				(J)disturbance regimes, such as fire and flooding.
				(5)HabitatThe term habitat means the physical, chemical, and biological properties that fish, wildlife, or plants use for
			 growth, reproduction, survival, food, water, or cover (whether on land, in
			 water, or in an area or region).
			(6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(7)Natural resourcesThe term natural resources means land, wildlife, fish, air, water, plants, habitats, and ecosystems of the United States.
			(8)Natural resources adaptationThe term natural resources adaptation means the protection, restoration, and conservation of natural resources so that natural resources
			 become more resilient, adapt to, and withstand the ongoing and expected
			 impacts of extreme weather and climate change (including, where
			 applicable, ocean acidification, drought, flooding, and wildfire).
			(9)PanelThe term Panel means the Natural Resources Climate Change Adaptation Panel established under section 4(a).
			(10)Resilience; resilientThe terms resilience and resilient, with respect to a natural resource, mean the ability of the natural resource to recover from
			 disturbance.
			(11)StateThe term State means—
				(A)a State of the United States;
				(B)the District of Columbia;
				(C)American Samoa;
				(D)Guam;
				(E)the Commonwealth of the Northern Mariana Islands;
				(F)the Commonwealth of Puerto Rico; and
				(G)the United States Virgin Islands.
				(12)StrategyThe term Strategy means the National Fish, Wildlife, and Plants Climate Adaptation Strategy released March 26, 2013.
			4.Natural resources climate change adaptation panel
			(a)EstablishmentNot later than 90 days after the date of enactment of this Act, the President shall establish a
			 Natural Resources Climate Change Adaptation Panel composed of the heads of
			 Federal agencies or departments with jurisdiction over natural resources
			 of the United States and State and tribal representatives, including—
				(1)the Administrator of the National Oceanic and Atmospheric Administration;
				(2)the Chief of the Forest Service;
				(3)the Director of the National Park Service;
				(4)the Director of the United States Fish and Wildlife Service;
				(5)the Director of the Bureau of Land Management;
				(6)the Director of the United States Geological Survey;
				(7)the Commissioner of Reclamation;
				(8)the Director of the Bureau of Indian Affairs;
				(9)the Administrator of the Environmental Protection Agency;
				(10)the Chief of Engineers;
				(11)the Chair of the Council on Environmental Quality, who shall serve as Chairperson of the Panel;
				(12)the Administrator of the Federal Emergency Management Agency;
				(13)State representatives from each regional association of State fish and wildlife agencies; and
				(14)not less than 2 tribal representatives.
				(b)DutiesThe Panel shall serve as a forum for interagency consultation on, and the coordination of, the
			 development and implementation of the Strategy.
			5.National fish, wildlife, and plants climate adaptation strategy
			(a)In generalThe Panel shall adopt the Strategy to protect, restore, and conserve natural resources so that
			 natural resources become more resilient, adapt to, and withstand the
			 ongoing and expected impacts of extreme weather and climate change.
			(b)Review and revisionBeginning in fiscal year 2017, and every 4 years thereafter, the Panel shall review and revise the
			 Strategy to incorporate—
				(1)new information regarding the ongoing and expected impacts of climate change on natural resources;
			 and
				(2)new advances in the development of natural resources adaptation strategies.
				(c)RequirementsIn revising the Strategy, the Panel shall—
				(1)use the best available science; and
				(2)provide public notice and opportunity for comment from all interested stakeholders.
				(d)ContentsA revised Strategy shall—
				(1)assess the vulnerability of natural resources to climate change, including short-term, medium-term,
			 long-term, cumulative, and synergistic impacts;
				(2)describe current, observation, and monitoring activities at the Federal, State, tribal, and local
			 levels relating to the ongoing and expected impacts of climate change on
			 natural resources;
				(3)identify and prioritize research and data needs;
				(4)identify natural resources likely to have the greatest need for protection, restoration, and
			 conservation due to the ongoing and expanding impacts of extreme weather
			 and climate change;
				(5)include specific protocols for integrating natural resources adaptation strategies and activities
			 into the conservation and management of natural resources by Federal
			 agencies to ensure consistency across agency jurisdictions;
				(6)identify opportunities for maintaining, restoring, or enhancing natural resources to reduce the
			 risks of extreme weather and climate change on other vulnerable sectors of
			 society;
				(7)identify Federal policies and actions that may reduce resilience and increase the vulnerability of
			 natural resources to extreme weather and climate change;
				(8)include specific actions that Federal agencies shall take to protect, conserve, and restore natural
			 resources to become more resilient, adapt to, and withstand the ongoing
			 and expected impacts of climate change, including a timeline to implement
			 those actions;
				(9)include specific mechanisms for ensuring communication and coordination—
					(A)among Federal agencies; and
					(B)between Federal agencies and State natural resource agencies, territories of the United States,
			 Indian tribes, private landowners, conservation organizations, and other
			 countries that share jurisdiction over natural resources with the United
			 States;
					(10)include specific actions to develop and implement coordinated natural resources inventory and
			 monitoring protocols through interagency coordination and collaboration
			 with States and local governments, Indian tribes, and private
			 organizations; and
				(11)include procedures for guiding the development of detailed agency-specific adaptation plans
			 required under section 7.
				(e)Implementation
				(1)In generalConsistent with other laws and Federal trust responsibilities concerning Indian land, each Federal
			 agency represented on the Panel shall integrate the elements of the
			 Strategy that relate to conservation, restoration, and management of
			 natural resources into agency plans, environmental reviews, and programs.
				(2)Public reportEach Federal agency represented on the Panel shall, on an annual basis, make available to the
			 public a report documenting the actions of the agency in implementing the
			 Strategy.
				(3)CoordinationThe Panel shall coordinate the implementation of the Strategy with non-Panel Federal agencies to
			 achieve the national policy described in section 2(c).
				6.Natural resources adaptation science and information
			(a)National climate change and wildlife science center
				(1)EstablishmentThe Secretary of the Interior, in collaboration with the States, Indian tribes, and other partner
			 organizations, shall establish a National Climate Change and Wildlife
			 Science Center within the United States Geological Survey.
				(2)Duties of centerThe Center shall assess and develop scientific information, tools, strategies, and techniques to be
			 used by the Panel, Federal and State agencies, and other interested
			 parties in addressing the impacts of extreme weather and climate change on
			 natural resources.
				(3)General authority to enter into contracts, grants, and cooperative agreementsThe Secretary may enter into contracts, grants, or cooperative agreements, for periods not to
			 exceed 5 years, with State agencies, State cooperative extension services,
			 institutions of higher education, other research or educational
			 institutions and organizations, Federal and private agencies and
			 organizations, individuals, and any other contractor or recipient, to
			 further the duties under paragraph (2) without regard to—
					(A)any requirements for competition;
					(B)section 6101 of title 41, United States Code; or
					(C)subsections (a) and (b) of section 3324 of title 31, United States Code.
					(b)Science advisory board
				(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Commerce and the
			 Secretary of the Interior shall establish and appoint the members of a
			 Science Advisory Board.
				(2)MembershipThe Board shall be comprised of not fewer than 10 and not more than 20 members—
					(A)who have expertise in biology (including fish, wildlife, plant, aquatic, coastal, and marine
			 biology), ecology, climate change (including, where applicable, ocean
			 acidification, drought, flooding, and wildfire), and other relevant
			 scientific disciplines;
					(B)who are scientists that represent a balanced membership among Federal, State, tribal, and local
			 representatives, institutions of higher education, and other interested
			 parties; and
					(C)of whom at least 1/2 shall be recommended by the President of the National Academy of Sciences.
					(3)DutiesThe Board shall—
					(A)advise the Panel on the state of the science regarding—
						(i)the ongoing and expected impacts of extreme weather and climate change on natural resources; and
						(ii)scientific strategies and mechanisms for natural resources adaptation;
						(B)identify and recommend priorities for ongoing research needs on the issues described in
			 subparagraph (A) to inform the research priorities of the Center described
			 in subsection (a) and other Federal climate science institutions; and
					(C)review and comment on each revised Strategy before that Strategy is finalized.
					(4)CollaborationThe Board shall collaborate with climate change and ecosystem research entities in other Federal
			 agencies and departments.
				(5)Availability to publicThe advice and recommendations of the Board shall be made available to the public.
				7.Federal natural resource agency adaptation plans
			(a)DevelopmentNot later than 1 year after the date of enactment of this Act and not later than 1 year after the
			 date of each revision of the Strategy, each Federal agency with
			 representation on the Panel shall—
				(1)complete a natural resources adaptation plan for that Federal agency that is consistent with the
			 revised Strategy;
				(2)detail the ongoing and expanding proposed actions of the Federal agency, and any changes in
			 decisionmaking processes necessary to increase the ability of resources
			 under the jurisdiction of the agency;
				(3)provide opportunities for public review and comment on the plan;
				(4)coordinate with the plan of each other Federal agency with representation on the Panel; and
				(5)submit the plan to the President for approval.
				(b)RequirementsEach adaptation plan shall—
				(1)identify and prioritize specific conservation strategies and actions that address the ongoing and
			 expected impacts of extreme weather and climate change on natural
			 resources under the jurisdiction of the department or agency preparing the
			 plan, including—
					(A)protection, restoration, and conservation of natural resources to become more resilient, adapt to,
			 and better withstand the impacts of extreme weather and climate change;
			 and
					(B)protection of habitats and ecosystems, the diversity of native fish, wildlife, and plant
			 populations, and wildlife corridors, including—
						(i)protection, restoration, and conservation of terrestrial, marine, estuarine, and freshwater
			 habitats and ecosystems;
						(ii)establishment of terrestrial, marine, estuarine, and freshwater corridors;
						(iii)restoration and conservation of ecological processes;
						(iv)protection of a broad diversity of native species of fish, wildlife, and plant populations across
			 the ranges of those species; and
						(v)protection of fish, wildlife, and plant health, recognizing that climate can alter the distribution
			 and ecology of parasites, pathogens, and vectors;
						(2)describe how the agency will—
					(A)integrate the strategies and conservation activities into plans, programs, activities, and actions
			 of the agency relating to the conservation and management of natural
			 resources;
					(B)establish new plans, programs, activities, and actions, if necessary;
					(C)maintain or restore corridors; and
					(D)minimize the impacts of energy, development, water, transportation, and transmission projects and
			 other activities on wildlife and wildlife habitat;
					(3)establish methods—
					(A)to assess the effectiveness of strategies and conservation actions the agency takes to protect,
			 restore, and conserve natural resources so natural resources become more
			 resilient, adapt to, and withstand the ongoing and expected impacts of
			 climate change; and
					(B)to update those strategies and actions to respond to new information and changing conditions;
					(4)describe current and proposed mechanisms to enhance cooperation and coordination of natural
			 resources adaptation efforts with other Federal agencies, State and local
			 governments, Indian tribes, and nongovernmental stakeholders;
				(5)include written guidance to resource managers; and
				(6)identify and assess data and information gaps necessary to develop natural resources adaptation
			 plans and strategies.
				(c)Implementation
				(1)In generalOn approval by the President, each Federal agency with representation on the Panel shall,
			 consistent with existing authority, implement the adaptation plan of the
			 agency through existing and new plans, policies, programs, activities, and
			 actions.
				(2)Consideration of impactsTo the maximum extent practicable and consistent with existing authority, natural resource
			 management decisions made by each Federal agency with representation on
			 the Panel shall—
					(A)consider the ongoing and expected impacts of extreme weather and climate change on natural
			 resources; and
					(B)select alternatives that will avoid and minimize those impacts and promote resilience.
					(d)Revision and reviewNot later than 4 years after the date of implementation of the adaptation plan of a Federal agency,
			 and every 4 years thereafter, the Federal agency shall review and revise
			 the adaptation plan to incorporate the best available science, including
			 advice and information pursuant to section 6 and other information,
			 regarding the ongoing and expected impacts of climate change on natural
			 resources.
			8.State natural resources adaptation plans
			(a)RequirementTo be eligible to receive funds pursuant to subsection (d), not later than 1 year after the date of
			 enactment of this Act and not later than 1 year after the date of each
			 revision of the Strategy, each State shall prepare and submit to the
			 Secretary of the Interior and, as applicable, the Secretary of Commerce, a
			 State natural resources adaptation plan detailing current and future
			 efforts of the State to address the ongoing and expected impacts of
			 climate change on natural resources and coastal areas within the
			 jurisdiction of the State.
			(b)Review or approvalThe Secretary of the Interior and, as applicable, the Secretary of Commerce shall—
				(1)review each State adaptation plan; and
				(2)approve a State adaptation plan if the plan—
					(A)meets the requirements of subsection (c); and
					(B)is consistent with the Strategy.
					(c)ContentsA State adaptation plan shall—
				(1)meet the requirements described in section 7(b);
				(2)include the adaptation provisions of any State comprehensive wildlife conservation strategy (or
			 State wildlife action plan) that has been—
					(A)submitted to the United States Fish and Wildlife Service; and
					(B)approved, or is pending approval, by the United States Fish and Wildlife Service;
					(3)include the adaptation provisions of a statewide assessment and strategy for forest resources
			 required under section 2A of the Cooperative Forestry Assistance Act of
			 1978 (16 U.S.C. 2101a) that has been—
					(A)submitted to the Secretary of Agriculture; and
					(B)approved, or is pending approval, by the Secretary of Agriculture; and
					(4)include the adaptation provisions of a Coastal Zone Management Plan or a Coastal and Estuarine Land
			 Conservation Program Plan that has been—
					(A)submitted to the National Oceanic and Atmospheric Administration; and
					(B)approved, or is pending approval, by the National Oceanic and Atmospheric Administration.
					(d)Distribution of funds to StatesAny funds made available pursuant to this Act shall be—
				(1)used to carry out natural resources adaptation activities in accordance with adaptation plans
			 approved under this section; and
				(2)made available through—
					(A)the State and tribal wildlife grant program under title I of division F of the Consolidated
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2103); and
					(B)
						(i)the grant program under section 306 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455);
			 and
						(ii)the Coastal and Estuarine Land Conservation Program established under title II of the Department of
			 Commerce and Related Agencies Appropriations Act, 2002 (16 U.S.C. 1456d).
						(e)Public inputIn developing an adaptation plan, a State shall solicit and consider input from the public and
			 independent scientists.
			(f)Coordination with other plansA State adaptation plan shall, where appropriate, integrate the goals and measures set forth in
			 other natural resources conservation strategies and plans.
			(g)UpdatesEach State adaptation plan shall be updated at least every 4 years.
			9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary.
		
